UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 15-4817


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TERRANCE J. WILLIAMS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:09-cr-00301-BO-1)


Submitted: January 17, 2017                                       Decided: March 31, 2017


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jennifer C. Leisten, Research & Writing
Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Raleigh, North Carolina,
for Appellant. John Stuart Bruce, Acting United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Terrance Williams appeals a 36-month sentence imposed following the revocation

of his supervised release. We affirm.



                                            I.

       In July 2010, Terrance Williams pleaded guilty to possession of a firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A), and

being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924. The

district court sentenced him to 262 months’ imprisonment and two concurrent, five-year

terms of supervised release.

       Williams successfully appealed his § 922(g) conviction, arguing that this Court’s

decision in United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc), rendered

him actually innocent of being a felon in possession. On remand, the district court

amended the judgment to vacate Williams’ felon-in-possession conviction and sentenced

Williams to 60 months’ imprisonment and five years of supervised release on the

remaining § 924(c)(1)(A) count.     Williams’ supervised release carried a number of

standard conditions, including that Williams not commit any crime and not unlawfully

possess, use, or administer a controlled substance. He was also required to submit to

periodic drug testing.

       Williams began his term of supervised release in March 2015. Within days,

Williams reported to his probation officer that he had used marijuana, but the district

court did not revoke his probation. However, the court did alter Williams’ supervised

                                            2
release conditions to include drug aftercare and mental health treatment.         Williams

continued to violate the conditions of his probation. In July 2015, the court received a

violation report that Williams was charged in state court with various traffic offenses and

possession of a controlled substance. And in August 2015, Williams tested positive for

oxycodone use.

       Williams’ probation officer filed a motion to revoke his supervised release in

December 2015. That motion alleged that during the previous month, Williams’ urine

tested positive for marijuana, which he admitted by signing an Admission of Drug Use

form after being confronted with the test results. Williams was arrested in December

2015 for violating the terms of his supervised release.

       At Williams’ revocation hearing that same month, he admitted to violating the

conditions of supervised release. The district court determined that an upward departure

from the recommended imprisonment range of eight to fourteen months under the United

States Sentencing Guidelines (the “Guidelines”) was warranted.             In determining

Williams’ sentence, the district court stated, “I want to make a record that I deliberated

on this and found that the guideline range woefully under-represented the level of

punishment that he should receive because of his violation.” J.A. 38. Although Williams

said his return to drugs culminated from losing his job and being evicted, the district

court disagreed, finding Williams’ explanations not credible. Williams, the court said,

had been “a thief and a law breaker and a drug addict and user and trafficker all his life,”

and the presentence report “document[ed] a life of crime that is unremitting.” J.A. 39.

The district court described Williams’ criminal history, observing, “[H]e has somewhere

                                             3
in the neighborhood of 20 break-ins in residential houses and drug possession and other

theft-related crimes . . . .”   Id.   Revoking Williams’ supervised release, the court

sentenced him to “the minimum [it] would be willing to consider,” thirty-six months’

imprisonment. Id.

      Williams timely appealed his revocation sentence, and this Court has jurisdiction

pursuant to 18 U.S.C. § 3742 and 28 U.S.C. § 1291.



                                            II.

      We accord the district court “broad discretion when imposing a sentence upon

revocation of supervised release.” United States v. Webb, 738 F.3d 638, 640 (4th Cir.

2013). A revocation sentence will be affirmed so long as “it is within the statutory

maximum and is not ‘plainly unreasonable.’” Id. (quoting United States v. Crudup, 461
F.3d 433, 438 (4th Cir. 2006)). We initially consider whether the sentence imposed is

procedurally or substantively unreasonable.       Id.    “Only if we find the sentence

unreasonable [will we proceed to determine] whether [the sentence] is ‘plainly’ so.” Id.

A sentence is plainly unreasonable when it “run[s] afoul of clearly settled law.” United

States v. Thompson, 595 F.3d 544, 548 (4th Cir. 2010).

      Williams challenges his revocation sentence as procedurally and substantively

unreasonable. Specifically, he contends that his sentence is procedurally unreasonable

because “the district court gave no indication that it had considered the Chapter Seven

policy statements or the pertinent 18 U.S.C. § 3553(a) sentencing factors before

sentencing . . . Williams.” Opening Br. 13–14. He argues his sentence is substantively

                                            4
unreasonable because the sentence was meant to punish him for his original offense,

rather than the supervised release violation. We address these two contentions seriatim.

      While a district court must consider the Chapter Seven policy statements and other

statutory provisions applicable to revocation sentences, the court maintains broad

discretion to impose a specific sentence. Crudup, 461 F.3d at 439; see also United States

v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007). A district court is required only “to

adequately explain the chosen sentence.” Gall v. United States, 552 U.S. 38, 51 (2007).

That requirement applies “[r]egardless of whether the district court imposes an above,

below, or within-Guidelines sentence.” Thompson, 595 F.3d at 547 (internal quotation

marks omitted).    The “court need not be as detailed or specific when imposing a

revocation sentence as it must be when imposing a post-conviction sentence, but it still

must provide a statement of reasons for the sentence imposed.” Id. (internal quotation

marks omitted).

      In examining the particular merits of Williams’ appeal, it is useful to review the

holding in Crudup, where we summarized that defendant’s supervised release violations

as follows:

      Crudup was released from state custody in April 2004. Six months later, on
      October 5, 2004, Crudup tested positive for using marijuana. Rather than
      revoke Crudup’s supervised release based on this violation of the
      conditions of his release, the district court gave Crudup “one last chance”
      and placed him in a more comprehensive drug-detection urinalysis
      program. Crudup failed to submit to required drug tests on seven occasions
      in October and November. When Crudup finally submitted to a drug test
      on November 22, he tested positive for marijuana and cocaine.




                                            5
461 F.3d at 435. In that case, Crudup was sentenced to 36 months’ imprisonment upon

revocation of his supervised release, a range higher than the five to eleven months called

for by the relevant policy statement. Id. Even so, this Court held the sentence was

procedurally and substantively reasonable. Id. at 440. The district court had accounted

for the advisory policy statement range, and Crudup was unable to point to any factor

under § 3553(a) that was omitted from the court’s consideration. Id. Therefore, we

concluded the sentence was procedurally reasonable. Id. Substantively, the district court

observed that Crudup had engaged in a pattern of supervised release violations despite

receiving leniency from the court. Id.

       Williams’ noncompliance with the terms of his supervised release was at least as

egregious as Crudup’s. Williams admitted to using marijuana within days of his release

from prison, incurred charges for various state traffic and drug offenses, tested positive

for oxycodone use, and then tested positive for marijuana use. The district court noted

each of these violations. Further, the district court recounted Williams’ lengthy criminal

history, which included numerous break-ins of residential houses, drug possession, and

other theft-related crimes. The court’s statement of reasons is brimming with indicia that

it viewed Williams’ violations as just the sort of evidence of recurring breaches of trust

that warrants imposition of a revocation sentence. U.S.S.G. ch. 7, pt. A, Introduction

3(b) (2010) (“[T]he Commission adopted an approach that is consistent with the theory

[that] at revocation the court should sanction primarily the defendant's breach of trust,

while taking into account, to a limited degree, the seriousness of the underlying violation

and the criminal history of the violator.”).

                                               6
       Williams nonetheless contends that the district court gave short shrift to the

§ 3553(a) factors. Not so. We do not require a court to “robotically tick through

§ 3553(a)’s every subsection.” Moulden, 478 F.3d at 657 (internal quotation marks

omitted). Rather, a sufficient explanation to provide the “perception of fair sentencing”

and “meaningful appellate review” is the minimal standard by which we review the

revocation sentence. Gall, 552 U.S. at 50. And a district court’s reasons for imposing a

within-range sentence may be clear from context. Rita v. United States, 551 U.S. 338,

357 (2007). Taking the district court’s comments in full context, the district court

adequately considered the pertinent factors and provided an explanation that is sufficient

to permit meaningful appellate review. Cf. Thompson, 595 F.3d at 547 (remanding where

district court imposed revocation sentence “without giving any indication of its reasons

for doing so”).

       In this case, the district court explained without equivocation its reasons for

departing from the Chapter 7 policy statement range. Those considerations included

Williams’ “unremitting” criminal history, his repeated violations of the conditions of his

supervised release, and the failure of his prior sentence to have a deterrent effect given

the pending charges and arrests listed in his presentence report.          See 18 U.S.C.

§ 3553(a)(1), (a)(2)(B). “Even if not couched in the precise language of § 3553(a), each

of these reasons can be matched to a factor appropriate for consideration under that

statute,” and therefore bore a clear nexus to Williams’ specific circumstances. Moulden,
478 F.3d at 658. In other words, the court articulated with sufficient clarity the pertinent

reasons for imposing Williams’ revocation sentence under § 3553(a).

                                             7
       Williams also challenges his revocation sentence as substantively unreasonable. A

sentence may be deemed substantively unreasonable when the court fails to state a basis

for the sentence. See Crudup, 461 F.3d at 440. “[A] court’s statement of its reasons for

going beyond non-binding policy statements in imposing a sentence after revoking a

defendant’s supervised release term need not be as specific as has been required when

courts departed from guidelines that were, before Booker, considered to be mandatory.”

Id. at 439 (internal quotation marks omitted). Williams’ violations began just days after

being released and pervaded his time on supervision. The district court was undoubtedly

permitted to consider Williams’ criminal history in fashioning a revocation sentence. Id.

And Williams does not dispute that the 36-month sentence imposed was within the

statutory range.   Substantively, then, the district court stated a proper basis for its

conclusion that Williams should be sentenced to a term greater than what was called for

under the advisory Guidelines. See Moulden, 478 F.3d at 657 (“[T]he sentencing court

retains broad discretion to revoke a defendant’s probation and impose a term of

imprisonment up to the statutory maximum.”).

       According to Williams, however, the district court committed a substantive error

because the sentence imposed was meant to punish him for his original offense. In

devising a revocation sentence, 18 U.S.C. § 3583(e) does not authorize the district court

to consider whether the revocation sentence “reflect[s] the seriousness of the offense, . . .

promote[s] respect for the law, and . . . provide[s] just punishment for the offense.”

Compare 18 U.S.C. § 3553(a)(2)(A), with id. § 3583(e); Crudup, 461 F.3d at 439; Webb,
738 F.3d at 642 (observing “a district court may not impose a revocation sentence based

                                             8
predominately on the seriousness of the releasee’s violation or the need for the sentence

to promote respect for the law and provide just punishment” (emphasis added)). But

“mere reference to such considerations does not render a revocation sentence

procedurally unreasonable when those factors are relevant to, and considered in

conjunction with, the enumerated § 3553(a) factors.” Webb, 738 F.3d at 642. Here, the

district court discussed Williams’ substantially lower post-Simmons sentence for his

original offense in the context of considering the factors under § 3553(a) and the

Guidelines’ Chapter 7 policy statements. Those permissible bases for imposing the 36-

month sentence included Williams’ instant violation, his pattern of non-compliance with

the terms of his supervised release, and his lengthy criminal history. The permissible

considerations predominate the district court’s discussion of the relevant factors and its

passing reference to Simmons was in relation to the appropriate factors. Thus, Williams’

argument is without merit.

        Finally, Williams posits that the district court erred by refusing to enroll him in a

drug treatment program in lieu of incarceration.       We disagree.       At the time of his

revocation sentencing hearing, Williams had failed multiple drug tests and had admitted

to using marijuana just days after being released on supervision. In fact, the district court

had already enrolled Williams in drug aftercare and a mental health program for one of

his previous violations. We need not entertain this contention further.

       In sum, we have thoroughly reviewed the record and the relevant legal authorities

and conclude that the district court did not err in imposing Williams’ 36-month

revocation sentence. Accordingly, we affirm the judgment of the district court. We

                                             9
dispense with oral argument because the facts and legal conclusions are adequately

presented in the materials before this Court and argument would not aid the decisional

process. *

                                                                             AFFIRMED




       *  Even if the Court were to determine that a procedural or substantive error
occurred, the record shows no error that runs afoul of well-settled law such that it would
meet the second prong of the analysis, i.e. it was not plainly unreasonable. See Gall, 552
U.S. at 51 (instructing that in determining the reasonableness of a sentence, we “must
give due deference to the district court’s decision”).


                                           10